Opinion issued July 26, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00369-CR
                             ———————————
                   ERLAND OSMANY CACERES, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee



                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1388707


                           MEMORANDUM OPINION

      Appellant, Erland Osmany Caceres, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal. The Clerk of this

Court has sent a duplicate copy to the trial court clerk. Id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2